—In a tax certiorari proceeding pursuant to Real Property Tax Law article 7, the appeal is from an order and judgment (one paper) of the Supreme Court, Westchester County (Orlando, J.H.O.), entered July 10, 1997, which, inter alia, reduced the petitioners’ real property tax assessment for the tax year 1995 to $38,500.
Ordered that the order and judgment is affirmed, with costs.
The Supreme Court correctly determined that the assessed value of the subject property should be $38,500, in accordance with its use as a warehouse. “Property is assessed for tax purposes according to its condition on the taxable status date, without regard to future potentialities or possibilities and may not be assessed on the basis of some use contemplated in the future” (Matter of Addis Co. v Srogi, 79 AD2d 856, 857; see, Matter of Adirondack Mtn. Reserve v Board of Assessors, 99 AD2d 600, 601, affd 64 NY2d 727; Matter of Northville Indus. Corp. v Board of Assessors, 143 AD2d 135; Matter of BCA-*673White Plains Lanes v Glaser, 91 AD2d 633; Matter of General Elec. Co. v Macejka, 117 AD2d 896, 897). O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.